                                                                                                                                                C


                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Tanya N. Lewis, Esq.
                                                           Nevada Bar No. 8855
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway
                                                       4   Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       5   Telephone: 702.784.5200
                                                           Facsimile: 702.784.5252
                                                       6   Email: kdove@swlaw.com
                                                                  tlewis@swlaw.com
                                                       7
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8   (incorrectly named as Wells Fargo Financial
                                                           National Bank)
                                                       9
                                                                                          UNITED STATES DISTRICT COURT
                                                      10
                                                                                                 DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           CODY M. BUNGANICH,
Snell & Wilmer




                                                      13                                                          Case No. 2:19-cv-00513-RFB-VCF
                    Las Vegas, Nevada 89169




                                                                                   Plaintiff,
                         LAW OFFICES




                                                                                                                  STIPULATION AND ORDER TO
                          702.784.5200




                                                      14
                                                           vs.                                                    EXTEND DEADLINE FOR
                               L.L.P.




                                                      15                                                          DEFENDANT TO RESPOND TO
                                                           WELLS FARGO FINANCIAL NATIONAL                         PLAINTIFF’S COMPLAINT
                                                      16   BANK,
                                                                                                                 (FIRST REQUEST)
                                                      17                           Defendant.

                                                      18

                                                      19            It is hereby stipulated by and between Plaintiff Cody M. Bunganich (“Plaintiff”), through
                                                      20   his attorney, Mitchell D. Gliner, and Defendant Wells Fargo Bank, N.A. (incorrectly sued as Wells
                                                      21   Fargo Financial National Bank)(“Wells Fargo”), through its attorneys, the law firm of Snell &
                                                      22   Wilmer L.L.P., as follows:
                                                      23            In the interest of conserving client and judicial resources, Plaintiff and Wells Fargo
                                                      24   stipulate and agree that Wells Fargo shall have an extension until May 10, 2019, in which to file
                                                      25   its responsive pleading. This is the parties’ first request for an extension of time to respond to the
                                                      26   Complaint and is not intended to cause any delay or prejudice to any party, but is intended so that
                                                      27   Wells Fargo can conduct a diligent search and obtain records necessary to prepare its response.
                                                      28   ///

                                                           4815-7906-0882
                                                       1   Dated: April 4, 2019                           Dated: April 4, 2019
                                                       2          SNELL & WILMER L.L.P.                          OFFICE OF MITCHELL D. GLINER
                                                       3

                                                       4    By: /s/ Tanya N. Lewis                           By: /s/ Mitchell D. Gliner
                                                                Kelly H. Dove (NV Bar No. 10569)                 Mitchell D Gliner (NV Bar No. 3419)
                                                       5        Tanya N. Lewis (NV Bar No. 8855)                 3017 W Charleston Blvd Ste 95
                                                                3883 Howard Hughes Parkway                       Las Vegas, NV 89102-1928
                                                       6        Suite 1100                                       702-870-8700
                                                                Las Vegas, Nevada 89169                          Fax: 702-870-0034
                                                       7        Attorneys for Defendant Wells Fargo
                                                                Bank, N.A.                                      Attorney for Plaintiff Cody M. Bunganich
                                                       8        (incorrectly named as Wells Fargo
                                                                Financial National Bank
                                                       9
                                                                                                       ORDER
                                                      10

                                                      11            IT IS ORDERED THAT Wells Fargo’s time to respond to Plaintiff’s Complaint shall
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           be extended to on or before May 10, 2019.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           IT IS SO ORDERED.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                      16
                                                                                                       DATED April 4, 2019.
                                                      17
                                                           Respectfully submitted by:
                                                      18
                                                           SNELL & WILMER L.L.P.
                                                      19
                                                           /s/ Tanya N. Lewis
                                                      20   Kelly H. Dove (NV Bar No. 10569)
                                                           Tanya N. Lewis (NV Bar No. 8855)
                                                      21   3883 Howard Hughes Parkway
                                                           Suite 1100
                                                      22   Las Vegas, Nevada 89169
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                      23   (incorrectly named as Wells Fargo Financial National Bank

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4815-7906-0882
                                                                                                       -2-
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically filed the foregoing STIPULATION AND
                                                       3   ORDER TO EXTEND DEADLINE FOR DEFENDANT TO RESPOND TO PLAINTIFF’S
                                                       4   COMPLAINT with the Clerk of the Court for the U. S. District Court, District of Nevada by using
                                                       5   the Court’s CM/ECF system. Participants in the case who are registered CM/ECF users will be
                                                       6   served by the CM/ECF system.
                                                       7            DATED: April 4, 2019
                                                       8
                                                                                                        /s/ Susan Ballif
                                                       9                                                An Employee of Snell & Wilmer L.L.P.

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4815-7906-0882
                                                                                                         -3-
